Citation Nr: 1705074	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1957 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1968 rating decision, of which the Veteran was notified in August 1968, denied entitlement to service connection for a back disability, diagnosed at the time as lumbago, herniated nucleus pulposus, and lumbar arthritis; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final July 1968 rating decision is new and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a back disability.  




CONCLUSIONS OF LAW

1.  The July 1968 rating decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156, 19.118, 19.153 (1968); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for service connection for a back disability was denied in a July 1968 rating decision, of which the Veteran was notified in August 1968.  As the Veteran did not appeal the rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156, 19.118, 19.153 (1968); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the July 1968 rating decision due to the fact that the Veteran's service medical records did not disclose any treatment for a back condition and his separation examination indicated that his spine and musculoskeletal system were normal.  The evidence received since that time includes medical records and lay statements regarding the onset and course of the Veteran's back problems.  Additionally, the Veteran provided testimony at a November 2016 hearing regarding the onset of his back pain.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a back disability is reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened and, to that extent, the claim is granted.


REMAND

While further delay is regrettable, the Board finds further development is warranted before a decision may be rendered in the issue of entitlement to service connection for a back disability.  

Preliminarily, when the Board reopens a claim that the AOJ did not, the case must be remanded for AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The AOJ did not reopen the Veteran's claim for entitlement to service connection for a back disability; thus, as the Board herein reopened the claim, the issue should be remanded for the AOJ to contemplate the claim on the merits.  

Additionally, the record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for a back disability.  The Veteran asserts that his back disability began while he was working as a mechanic in service, and the record reflects treatment for a back disability during the pendency of the appeal.  As such, the Board finds that, upon remand, a VA examination and opinion should be obtained with respect to the Veteran's back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, the evidence demonstrates that the Veteran receives benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the AOJ should request the Veteran's SSA records relevant to any claim for disability benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Finally, the Veteran testified during his November 2016 hearing that he began seeking VA treatment for a back condition in the 1960s.  While records related to the Veteran's hospitalizations in 1968 and 1969 are in evidence, as are treatment records dating from 1993 through 2012, treatment records dating from the 1960s are not associated with the file.  As such, attempts should be made to obtain outstanding VA treatment records from the 1960s onward with respect to treatment of the Veteran's back.  Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file updated VA treatment records related to treatment for the Veteran's back disability dating from the 1960s through 1993, and dating since March 2012.  If such records cannot be obtained or do not exist, the Veteran and his representative should be so notified and the claims file annotated as such.  

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA back examination.  Following review of the claims file and examination of the Veteran, the examiner should provide all diagnoses with respect to the Veteran's back.  For each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in service or is causally related to the Veteran's active duty service.

A rationale must be provided for any opinion expressed.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


